                                          Case 4:18-cv-05080-JST Document 105 Filed 11/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SECURITIES AND EXCHANGE                             Case No. 18-cv-05080-JST
                                         COMMISSION,
                                   8                    Plaintiff,                           ORDER SETTING NEW DEADLINE
                                   9                                                         TO RESPOND TO NOTICE OF
                                                  v.                                         RELATED CASE
                                  10
                                         MICHAEL BRENT ROTHENBERG, et al.,                   Re: ECF No. 103
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On July 6, 2020, the Court received notice of a related case in a criminal action. ECF No.

                                  14   103. The court set the deadline to respond to the notice of a related case for seven days after either

                                  15   a lawyer was appointed in the criminal case or it was determined that Rothenberg would be

                                  16   proceeding in propria persona. ECF No. 104. The Court notes that on October 21, 2020,

                                  17   Rothenberg filed in the criminal action a notice of his objection to the related case designation.

                                  18   See United States v. Rothenberg, No. 20-cr-266-WHA, ECF No. 22. On November 16, 2020,

                                  19   counsel was appointed to represent Rothenberg in the criminal case. Id. ECF No. 30. Rothenberg

                                  20   has fourteen days from the date of this order to file any additional response to the notice of related

                                  21   case.

                                  22           IT IS SO ORDERED.

                                  23   Dated: November 20, 2020
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
